After the case had been continued for advisement, the opinion of the Court was prepared by
Weston C. J.
The settlement of the paupers, for whose support this action is brought, it is agreed was in Rumford, in March, 1831. In 1833, they removed into that part of New Vineyard, which in 1834, was annexed to New Portland, and there remained, at the time ofsuch, annexation. Their residence in New Vineyard gave them no settlement in that town.
*301The sixth mode of gaining a settlement, under our statute for the relief of the poor, statute of 1821, ch. 122, is precisely like the tenth mode of the act of Massachusetts, statute of 1793, ch. 34, which was in force at the time of our separation. That mode has received a judicial construction, both in Massachusetts and in this State. In Groton v. Shirley, 7 Mass. R. 156, it was held, that where a part of one existing town is annexed to another, it is to have the same effect, as if a new town had been created out of the two towns. And the correctness of this construction was recognized in Great Barrington v. Lancaster, 14 Mass. R. 253, and in Fitchburg v. Westminster, 1 Pick. 144. In Hallowell v. Bowdoinham, 1 Greenl. 129, the same construction obtained, upon the authority of the two cases first cited.
But in order to give a person, residing in a part of an existing town, a settlement in another existing town, to which such part is annexed, besides having an actual residence in such part at the time, he must have had his settlement in the town, to which such part before belonged. West Springfield v. Granville, 4 Mass. R. 486. Now the pauper and his family, having no settlement in New Vineyard could, upon this construction, acquire none in New Portland, upon the annexation to the latter town of that part of the former, in which they resided. It results, that their former settlement in Rumford continued.

Defendants defaulted.